Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2145. HENRY ELVANSIA PURSLEY v. THE STATE.

      In 2013, Henry Elvansia Pursley pled guilty to aggravated battery, aggravated
assault, and kidnapping. Pursley did not file a direct appeal of his convictions or
sentence.
      In March 2016, Pursley filed a motion to correct a void sentence, arguing that
the facts required merger of his convictions, and that the evidence was insufficient
to support his convictions. The trial court dismissed Pursley’s motion, and he filed
this direct appeal. We lack jurisdiction.
      An appeal may lie from an order dismissing a motion to correct a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State, 286 Ga. 216, 217 n.1 (1) (686 SE2d 786) (2009); Burg v. State,
297 Ga. App. 118, 119 (676 SE2d 465) (2009). Pursley’s merger argument, however,
is a challenge to his convictions, not to his sentence, as is his argument regarding the
sufficiency of the evidence. See Williams v. State, 287 Ga. 192, 193-194 (695 SE2d
244) (2010). Because Pursley has not raised a valid void-sentence claim, we lack
jurisdiction to consider his appeal. See id.; Harper, supra at 218 (2). In addition, to
the extent that Pursley’s motion could be construed as seeking to vacate or modify his
convictions, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case,” and any appeal from an order denying or
dismissing such a motion must be dismissed. See Harper, supra at 218 (1) & (2); see
also Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Accordingly, this
appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     08/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.